Case 1:18-cv-06037-ER Document 56-3 Filed 02/03/20 Page 1 of 3




                  Exhibit C
             Case 1:18-cv-06037-ER Document 56-3 Filed 02/03/20 Page 2 of 3
         Status Report For:       IFLAND CORPORATION
         Report Date:             1/31/2020
         Confirmation Number:     200311917762


IDENTIFICATION NUMBER, ENTITY TYPE AND STATUS INFORMATION


         Business ID Number:      0100134269
         Business Type:           DOMESTIC PROFIT CORPORATION
         Status:                  VOID BY PROCLAMATION
         Original Filing Date:    03/03/1981
         Stock Amount:            100
         Home Jurisdiction:       NJ
         Status Change Date:      09-01-1988


REVOCATION/SUSPENSION INFORMATION


         DOR Suspension   Start   N/A
         Date:
         DOR Suspension   End     N/A
         Date:
         Tax Suspension   Start   09-01-1988
         Date:
         Tax Suspension   End     N/A
         Date:


ANNUAL REPORT INFORMATION


         Annual Report Month:     MARCH
         Last Annual Report       N/A
         Filed:
         Year:                    N/A


AGENT/SERVICE OF PROCESS (SOP)INFORMATION


         Agent:                   NO REGISTERED AGENT
         Agent/SOP Address:       XXXXX ,XXXXX,NJ,99999
         Address Status:          NOT DELIVERABLE
         Main Business Address:   N/A
         Principal Business       N/A
         Address:


ASSOCIATED NAMES


         Associated Name:         MTUME-LUCAS PRODUCTIONS
         Type:                    FC


PRINCIPALS
            Case 1:18-cv-06037-ER Document 56-3 Filed 02/03/20 Page 3 of 3

Following are the most recently reported officers/directors (corporations),
managers/members/managing members (LLCs), general partners (LPs), trustees/officers
(non-profits).


         Title:                  N/A
         Name:                   N/A
         Address:                N/A


FILING HISTORY -- CORPORATIONS, LIMITED LIABILITY COMPANIES, LIMITED PARTNERSHIPS AND
LIMITED LIABILITY PARTNERSHIPS




To order copies of any of the filings below, return to the service page,
https://www.njportal.com/DOR/businessrecords/Default.aspx and follow the instructions
for obtaining copies. Please note that trade names are filed initially with the County
Clerk(s) and are not available through this service. Contact the Division for
instructions on how to order Trade Mark documents.




Charter Documents for Corporations, LLCs, LPs and LLPs


         Original Filing         1981
         (Certificate)Date:


Changes and Amendments to the Original Certificate:


         Filing Type             Year Filed
         RESIGNATION OF AGENT    1984
         VOIDED FOR FAILURE TO   1988
         PAY TAXES
         ALTERNATE NAME FILING   1981


Note:
Copies of some of the charter documents above, particularly those filed before June
1988 and recently filed documents (filed less than 20 work days from the current date),
may not be available for online download.


 • For older filings, contact the Division for instructions on how to order.
 • For recent filings, allow 20 work days from the estimated filing date, revisit the
   service center at https://www.njportal.com/DOR/businessrecords/Default.aspx
   periodically, search for the business again and build a current list of its
   filings. Repeat this procedure until the document shows on the list of documents
   available for download.




The Division cannot provide information on filing requests that are in process. Only
officially filed documents are available for download.
